Exhibit 10.2

 

AMENDMENT

TO

NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT (this “Amendment”) is made
and entered into as of May 19, 2010 by and between TECHNISCAN, INC., (the
“Issuer”) and BIOTEX PHARMA INVESTMENTS, LLC (the “Lead Investor”).

 

R E C I T A L S:

 

WHEREAS, the Issuer and the Lead Investor desire to revise that certain Note and
Warrant Purchase Agreement dated March 30, 2010 entered into by and among the
Issuer, the Lead Investor, and the other investors listed on Exhibit A thereto
(the “Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Amendment, the parties hereto hereby agree as follows:

 

1.                                      Amendment of the Agreement.  Pursuant to
Section 7.3 of the Agreement, the Agreement is hereby amended as follows:

 

(a)                                  Solely for the purpose of permitting Danal
International Trading Corp. (“Danal”) to invest an additional $100,000 in the
First Lien Notes and Warrants, and effective upon the payment by Danal of such
additional $100,000 to the Issuer, the figure “$100,000” in the fifth line of
Section 1.1 of the Agreement is replaced with the figure “$200,000”.

 

(b)                                 Exhibit A to the Agreement is amended by
replacing the figure “$100,000” next to the name of Danal with the figure
“$200,000” and by replacing the figure “149,253” next to the name of Danal with
the figure “298,506”.

 

2.                                      Continued Effect of the Agreement.  All
provisions of the Agreement, except as modified by this Amendment, shall remain
in full force and effect and are reaffirmed.  Other than as stated in this
Amendment, this Amendment shall not operate as a waiver of any condition or
obligation imposed on the parties under the Agreement.

 

3.                                      Interpretation of Amendment.  In the
event of any conflict, inconsistency, or incongruity between any provision of
this Amendment and any provision of the Agreement, the provisions of this
Amendment shall govern and control.

 

4.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
agreement.  A facsimile or e-mailed “.pdf” data file copy of an original written
signature shall be deemed to have the same effect as an original written
signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Registration Rights Agreement as of the date first set forth above.

 

TECHNISCAN, INC.

 

BIOTEX PHARMA INVESTMENTS, LLC

 

 

 

 

 

 

By:

/s/ David C. Robinson

 

By:

 

 

  David C. Robinson

 

 

 

 

  Chief Executive Officer

 

Print Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 